DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on October 12, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 9,923,148 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
	Species IV is allowable based on Applicant’s amendment to claim 2.  Search has now 
moved to Species III, claims 1 and 25.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites that Y is R1 if X is a claimed aryl moiety or X is R1 if Y is a claimed aryl moiety.  However, there is no requirement that either X or Y actually are the claimed aryl moiety.  Therefore, X and Y are undefined when neither X nor Y are the claimed aryl moiety, and the metes and bounds of the claim are thus unclear.  For purposes of further examination, X and Y are being interpreted as being limited to the claimed aryl moiety in line 4 and R1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parham et al. (“2,2-Dichlorocyclopropyl Acetates as Intermediates for the Preparation of Pyrazoles and Pyrimidines” J. Org. Chem. 1969, Vol. 34, No. 5, Pgs. 1474-1477).
Parham et al. teaches the following compound:

    PNG
    media_image1.png
    89
    71
    media_image1.png
    Greyscale

6H5 (Pg. 1475, Col. 1).  Such a compound reads on a pyrimidine of formula (III) wherein V is H, W1-5 are H, X is 
    PNG
    media_image2.png
    146
    110
    media_image2.png
    Greyscale
wherein X1-5 are H, and Y is H.

Allowable Subject Matter
Claims 2 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendments have overcome the rejection of claim 2 based upon Ghosh et al. and Lin et al. as set forth in the previous Office action.  There is no suggestion or motivation to modify the compounds of the closest prior art, Ghosh et al. and Lin et al., to read on the compounds as now claimed.  

Response to Arguments
Applicant's arguments filed October 12, 2020 have been fully considered and sufficiently addressed in the new grounds of rejection as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 18, 2021